AMENDMENT TO COMMERCIAL CONTRACT – IMPROVED PROPERTIES

 

 

THIS AMENDMENT TO COMMERCIAL CONTRACT – IMPROVED PROPERTIES (“Amendment
Agreement”) is executed effective as of the 15th day of October, 2012, by and
among Expensive Soil Tye, LLC, a Texas limited liability company, Golden
Productions, LLC, a Texas limited liability company, Expensive Soil Odessa, LLC,
a Texas limited liability company, Expensive Soil El Paso, LLC, a Texas limited
liability company, Expensive Soil Harlingen, LLC, a Texas limited liability
company, Expensive Soil Longview, LLC, a Texas limited liability company,
Expensive Soil Edinburg, LLC, a Texas limited liability company, Black Canyon
Highway, LLC, a Texas limited liability company, Expensive Soil Beaumont, LLC, a
Texas limited liability company, Highway Lot Beaumont, LLC, a Texas limited
liability company, Expensive Soil Solo Road, LLC, a Texas limited liability
company, Lubbock Flat Land LLC, a Texas limited liability company (collectively,
the “Sellers,” and each individually a “Seller”) and Jaguars Holdings, Inc., a
Texas corporation (the “Buyer”). The Sellers and Buyer are sometimes hereinafter
collectively referred to as the “Parties”.

 

Recitals

 

A. The Parties entered into a Commercial Contract – Improved Properties on or
about August 3, 2012 (the “Contract”).

 

B. Reference is here made to the Contract as if such Contract were written
herein verbatim.

 

C. The parties now wish to amend the Contract as set forth herein.



Agreements

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1. All capitalized terms used herein shall have the meanings assigned to them in
the Contract, unless expressly defined otherwise in this Amendment Agreement.

 

2. Except as otherwise specifically provided herein, all terms and conditions of
the Contract shall apply to the interpretation and enforcement of this Amendment
Agreement as if explicitly set forth herein.

 

3. Amendment to Sales Price and amount of financing:

 

Section 3 of the Contract is amended and replaced in its entirety to read as
follows:

 

Amendment to Commercial Contract – Improved Properties





Page 1

 

 

 

“3. SALES PRICE: At or before closing, Buyer will pay the following sales price
for the Properties:

 



A. Cash portion payable by Buyer at closing   $350,000       B. Cash portion
payable by Buyer 12 years from the date of closing   $650,000       C. Sum of
all financing described in Paragraph 4   $8,966,276.41       D. Sales price (sum
of 3A, 3B and 3C)   $9,966,276.41”



 

Section 4 of the Contract is amended and replaced in its entirety to read as
follows:

 

“4. FINANCING: Buyer will finance the portion of the sales price under Paragraph
3C as follows:

 

Sellers Financing: The delivery of a promissory note and deeds of trust from
Buyer to Sellers under the terms of the attached Commercial Contract Financing
Addendum (Exhibit “D”) in the amount of $8,966,276.41.”

 

Paragraph “(1)” in Exhibit “D” to the Contract is amended and replaced in its
entirety to read as follows:

 

“(1) At closing, Buyer will execute and deliver a Secured Promissory Note (the
“Note”) from Buyer to Sellers in the amount of $8,966,276.41, bearing 9.5%
interest per annum. Matured, unpaid amounts will bear interest at the maximum
rate of interest allowed by law. The Note will be payable in 143 equal monthly
installments of principal and interest in the amount of $104,973.59, with the
initial payment due November 15, 2012, with each subsequent monthly payment due
thereafter. A form of the Note is attached hereto as Exhibit “D-1.””

 

Paragraphs “(2)” through “(17)” in Exhibit “D” to the Contract are deleted in
their entirety.

 

Exhibit “D-1” is added to the Contract, in such form as is attached hereto.
Exhibit “D-1” is inserted between Exhibit “D” and Exhibit “E” of the Contract.

 

4. Amendment to Closing Date:

 

Section 11.A of the Contract is amended and replaced in its entirety to read as
follows:

 

“A. The date of the closing of the sale (“Closing’) will be on or before October
19, 2012 (“Closing Date”), subject to closing of the Acquisition Agreement
(defined in Paragraph 13.A).”

 

5. This Amendment Agreement will be of no force and effect until receipt and
execution of this Amendment Agreement by all the undersigned parties hereto.
This Amendment Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which shall be deemed one instrument, by
signature delivered by facsimile transmission or by e-mail delivery of a “.pdf”
format data file, each of which shall be deemed an original for all purposes.

 



Amendment to Commercial Contract – Improved Properties





Page 2

 

 

 

6. Except as expressly amended hereby, the Contract remains in full force and
effect. Any references to the Contract shall refer to the Contract as amended
hereby.

 

 

[Remainder of page intentionally left blank. Signature pages follow.]

 



Amendment to Commercial Contract – Improved Properties



Page 3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement to
become effective as of the date first set forth above.

 



BUYER:         JAGUARS HOLDINGS, INC.,         By:  /s /Eric Langan             
Eric Langan, President         SELLERS:         Expensive Soil Tye, LLC        
By: /s/ Bryan S. Foster            Bryan S. Foster, _________         Golden
Productions, LLC         By: /s/ Bryan S. Foster             Bryan S.
Foster, _________         Expensive Soil Odessa, LLC         By: /s/ Bryan S.
Foster             Bryan S. Foster, _________         Expensive Soil El Paso,
LLC         By: /s/ Bryan S. Foster             Bryan S. Foster, _________      
  Expensive Soil Harlingen, LLC         By: /s/ Bryan S. Foster            
Bryan S. Foster, _________         Expensive Soil Longview, LLC         By: /s/
Bryan S. Foster             Bryan S. Foster, _________      







Amendment to Commercial Contract – Improved Properties





Page 4

 

 

 



  Expensive Soil Edinburg, LLC         By: /s/ Bryan S. Foster
                        Bryan S. Foster, _________            BLACK CANYON
HIGHWAY, LLC         By: /s/ Bryan S. Foster                         Bryan S.
Foster, _________         EXPENSIVE SOIL BEAUMONT, LLC         By: /s/ Bryan S.
Foster                         Bryan S. Foster, _________         Highway Lot
Beaumont, LLC         By: /s/ Bryan S. Foster                         Bryan S.
Foster, _________         Expensive Soil Solo Road, LLC         By: /s/ Bryan S.
Foster                         Bryan S. Foster, _________         Lubbock Flat
Land LLC         By: /s/ Bryan S. Foster                         Bryan S.
Foster, _________





 

Amendment to Commercial Contract – Improved Properties



Page 5

 

 

EXHIBIT D-1: FORM OF SECURED PROMISSORY NOTE

 

(To be attached)

 

 

 



Exhibit “D-1” to Commercial Contract – Improved Properties





 

 

 

